  Case 4:20-cv-00846-ALM Document 3 Filed 12/22/20 Page 1 of 8 PageID #: 12




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

RICHARD P. STENGER,                             §
                                                §
       Plaintiff                                §
                                                §
vs.                                             §         NO. 4:20-CV-00846-ALM
                                                §
THYSSENKRUPP ELEVATOR                           §
CORPORATION,                                    §
                                                §
       Defendant.
                                                §


                            DEFENDANT'S ORIGINAL ANSWER


       Defendant ThyssenKrupp Elevator Corporation submits the following Original Answer to

Plaintiff’s Complaint [Doc No. 1] as follows:

                          ANSWER TO PLAINTIFF’S COMPLAINT

       The allegations in Plaintiff’s Complaint are hereinafter answered by the correspondingly

numbered paragraphs below.

                                       I.       PARTIES

       1.      Defendant admits, upon information and belief, the allegations in Paragraph 1 of

Plaintiff’s Complaint.

       2.      Defendant admits the allegations contained in Paragraph 2 of the Complaint.

                                     II. JURISDICTION

       3.      Defendant admits that this Court has jurisdiction as alleged in Paragraph 3 of the

Complaint.

       4.      Defendant is without sufficient information to admit or deny the allegations

contained in Paragraph 4 of the Complaint.



DEFENDANT'S ORIGINAL ANSWER – Page 1
  Case 4:20-cv-00846-ALM Document 3 Filed 12/22/20 Page 2 of 8 PageID #: 13




                                          III. FACTS

       5.     Defendant admits the allegations contained in Paragraph 5 of the Complaint.

       6.     Defendant admits the allegations contained in Paragraph 6 of the Complaint.

       7.     Defendant admits that Plaintiff began working with Defendant on or about October

18, 1972, but denies the remainder of the allegations contained in Paragraph 7 of the Complaint.

       8.     Defendant admits that Nick Rainwater was the branch manager, but denies the

remainder of the allegations contained in Paragraph 8 of the Complaint.

       9.     Defendant denies the allegations contained in Paragraph 9 of the Complaint.

       10.    Defendant admits that Plaintiff was placed on a Performance Improvement Plan,

but denies the remainder of the allegations contained in Paragraph 10 of the Complaint.

       11.    Defendant admits that Plaintiff was terminated, but denies the remainder of the

allegations contained in Paragraph 11 of the Complaint.

       12.    Defendant admits that Mr. Rainwater informed Plaintiff of his termination, but

denies the remainder of the allegations contained in Paragraph 12 of the Complaint.

       13.    Defendant denies the allegations contained in Paragraph 13 of the Complaint.

       14.    Defendant denies the allegations contained in Paragraph 14 of the Complaint.

       15.    Defendant admits the allegations contained in Paragraph 15 of the Complaint.

                                 IV. CLAIMS FOR RELIEF

                  A. FEDERAL CLAIMS FOR RELIEF AND DAMAGES

       16.    Defendant incorporates its responses to Paragraphs 1-15

       17.    Defendant denies the allegations contained in Paragraph 17 of the Complaint.

       18.    Defendant admits the allegations contained in Paragraph 18 of the Complaint.

       19.    Defendant admits that Plaintiff had worked for Defendant for 46 years, but denies




DEFENDANT'S ORIGINAL ANSWER – Page 2
  Case 4:20-cv-00846-ALM Document 3 Filed 12/22/20 Page 3 of 8 PageID #: 14




the remainder of the allegations contained in Paragraph 19 of the Complaint.

       20.       Defendant admits that Plaintiff was replaced by a person under the age of 40 but

denies the remainder of the allegations contained in Paragraph 20 of the Complaint.

       21.       Defendant denies the allegations contained in Paragraph 21 of the Complaint.

       22.       Defendant admits that Plaintiff has pleaded claims under the ADEA, but denies that

he is entitled to any relief as alleged in Paragraph 22 of the Complaint.

       23.       Defendant denies that Plaintiff is entitled to the relief requested in Paragraph 23 of

the Complaint.

       24.       Defendant admits that Plaintiff signed a charge of discrimination on August 27,

2019, but is without sufficient information to admit or deny the remainder of the contained in

Paragraph 24 of the Complaint.

       25.       The allegations contained in paragraph 25 of the Complaint are not the type that

can be admitted or denied.

                      B. STATE CLAIMS FOR RELIEF AND DAMAGES

       26.       Plaintiff incorporates its answers to Paragraphs 5-15

       27.       Defendant denies the allegations contained in Paragraph 27 of the Complaint

       28.       Defendant admits the allegations contained in Paragraph 28 of the Complaint.

       29.       Defendant admits that Plaintiff had worked for Defendant for 46 years, but denies

the remainder of the allegations contained in Paragraph 29 of the Complaint.

       30.       Defendant admits that Plaintiff was replaced by a person under the age of 40 but

denies the remainder of the allegations contained in Paragraph 30 of the Complaint

       31.       Defendant denies the allegations contained in Paragraph 31 of the Complaint.

       32.       Defendant admits that Plaintiff has alleged claims under the Texas Labor Code, but




DEFENDANT'S ORIGINAL ANSWER – Page 3
  Case 4:20-cv-00846-ALM Document 3 Filed 12/22/20 Page 4 of 8 PageID #: 15




denies that Plaintiff is entitled to any relief as alleged in Paragraph 32 of the Complaint.

       33.     Defendant denies the allegations contained in Paragraph 33 of the Complaint.

       34.     Defendant denies that Plaintiff is entitled to any of the relief requested in Paragraph

34 of the Complaint.

       35.     Defendant admits that Plaintiff signed a charge of discrimination on August 27,

2019, but is without sufficient information to admit or deny the remainder of the contained in

Paragraph 35 of the Complaint.

       [Paragraphs 36-48 omitted]

                                          V. DAMAGES

       49.     Defendant denies the allegations contained in Paragraph 49 of the Complaint.

       50.     Defendant denies that Plaintiff is entitled to any of the relief requested in Paragraph

50 of the Complaint.

       51.     Defendant denies the allegations contained in Paragraph 51 of the Complaint.

                                    VI. ATTORNEY’S FEES

       50.     [sic] Defendant denies the allegations contained in Paragraph 50 [sic] of the

Complaint.

                                       IX. JURY DEMAND

       51.     Defendant admits that Plaintiff has requested a trial by jury.

       52.     Defendant denies that Plaintiff is entitled to any of the relief requested in the

unnumbered prayer section of the Complaint.

                          AFFIRMATIVE AND OTHER DEFENSES

       Defendant asserts the following affirmative and other defenses, which apply to the claims

of Plaintiff. By asserting these affirmative defenses, Defendant does not concede that it has the




DEFENDANT'S ORIGINAL ANSWER – Page 4
  Case 4:20-cv-00846-ALM Document 3 Filed 12/22/20 Page 5 of 8 PageID #: 16




burden of proof as to any such defense. To the extent that any defenses or legal theories asserted

herein may be interpreted as being inconsistent, such defenses or legal theories are hereby pleaded

in the alternative. Subject to and without waiving the foregoing, and without waiving Plaintiff’s

burden to show otherwise, Defendant pleads as follows:

   1. Plaintiff’s Complaint fails to state a claim upon which relief can be granted, in whole or in

       part.

   2. Plaintiff’s claims under the ADEA are limited to only those claims alleged within his

       predicate charge of discrimination filed with the EEOC.

   3. To the extent Plaintiff complains of acts or conduct that are not included in his charge of

       discrimination, Plaintiff’s claims may be barred, in whole or in part, by Plaintiff’s failure

       to timely exhaust his administrative prerequisites against Defendant and/or satisfy his

       conditions precedent.

   4. All of Defendant’s actions regarding Plaintiff were taken in good faith and for legitimate,

       non-discriminatory, non-retaliatory business reasons.

   5. Plaintiff was employed at-will and was subject to termination of employment for any

       legitimate reason, or for no reason at all.

   6. Defendant maintains a strong, officially promulgated and user-friendly policy against

       discrimination, harassment, and retaliation to prevent and promptly correct any such

       behavior. To the extent Plaintiff was the victim of any discrimination as alleged in

       Plaintiff’s Complaint, which Defendant adamantly denies, Plaintiff unreasonably failed to

       take advantage of the opportunities offered to him by Defendant to prevent and correct the

       alleged harm or otherwise avoid the harm he allegedly suffered.




DEFENDANT'S ORIGINAL ANSWER – Page 5
 Case 4:20-cv-00846-ALM Document 3 Filed 12/22/20 Page 6 of 8 PageID #: 17




  7. Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff failed to exercise

     reasonable care and diligence to mitigate his damages, if any. In addition, Plaintiff’s

     damages and losses, if any, should be reduced by any and all interim earnings.

  8. To the extent, if any, Plaintiff has suffered any damages and/or losses, such damages and/or

     losses were the result of Plaintiff’s own conduct and/or omissions.

  9. If a fact finder determines any unlawful reason as prescribed by statute was a motivating

     factor in any employment decision concerning Plaintiff, which Defendant adamantly

     denies, Defendant would have nonetheless made the same employment decision regardless

     of the alleged discriminatory animus.

  10. Plaintiff’s claims for damages are subject to all applicable limitations on such damages.

  11. There is no basis, in law or fact, to support any request for liquidated damages under the

     ADEA. Defendant did not engage in any willful violation of the ADEA, and at all times,

     Defendant acted with a good faith intent to comply with the ADEA and did not know or

     show any reckless disregard for its conduct being prohibited by the ADEA.

  12. Defendant’s actions regarding Plaintiff were not taken with malice or reckless indifference

     to Plaintiff’s rights and were not in willful disregard of the law. Therefore, Plaintiff is not

     entitled to punitive or exemplary damages.

  13. Plaintiff cannot recover punitive damages for any alleged discrimination because any such

     alleged discriminatory conduct is contrary to Defendant’s good faith efforts to comply with

     anti-discrimination laws.

  14. To the extent Plaintiff seeks claims for exemplary damages, such damages are

     unconstitutional and/or unavailable.

  15. The damages in this case are limited by any applicable statutory cap.




DEFENDANT'S ORIGINAL ANSWER – Page 6
  Case 4:20-cv-00846-ALM Document 3 Filed 12/22/20 Page 7 of 8 PageID #: 18




       In addition to the foregoing defenses, Defendant reserves the right to amend its Answer to

raise any and all other additional affirmative and other defenses that may become evident during

discovery and during any other proceeding in this action or pursue any other available

counterclaims against Plaintiff as those claims become known during this litigation.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that, upon a final hearing

of this matter, that the Court grant judgment on behalf of Defendant; that Plaintiff take nothing by

the above-captioned action; that Defendant recovers its reasonable attorneys' fees and costs of

court, and that Defendant be awarded such other and further relief, at law or in equity, to which it

may be justly entitled.




       Dated December 22, 2020                     Respectfully submitted,



                                                   /s/ Jeremy W. Hawpe
                                                   Jeremy W. Hawpe (Attorney-in-Charge)
                                                   State Bar No. 24046041
                                                   Ross G. Reyes
                                                   State Bar No. 24105707

                                                   LITTLER MENDELSON, P.C.
                                                   A PROFESSIONAL CORPORATION
                                                   2001 Ross Avenue
                                                   Suite 1500, Lock Box 116
                                                   Dallas, TX 75201.2931
                                                   214.880.8100 (Telephone)
                                                   214.880.0181 (Telecopier)
                                                   jhawpe@littler.com

                                                  ATTORNEYS FOR THYSSSENKRUPP
                                                  ELEVATOR CORPORATION




DEFENDANT'S ORIGINAL ANSWER – Page 7
   Case 4:20-cv-00846-ALM Document 3 Filed 12/22/20 Page 8 of 8 PageID #: 19




                               CERTIFICATE OF SERVICE

       On December 22, 2020, I served the foregoing initial disclosures on all counsel of record
in a manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                            /s/ Jeremy W. Hawpe
                                            Jeremy W. Hawpe



4830-6740-3476.1 091798.1038




DEFENDANT'S ORIGINAL ANSWER – Page 8
